Case 1:20-cv-09471-AT Document 12 Filed 02/03 PA SRee ae 1

DOCUMENT
ELECTRONICALLY FILED

Cohen & Ree —__
Mizrahi._e _|] DATE FILED: 2/3/2021

  

February 3, 2021

VIA ECF

Hon. Judge Analisa Torres
United States District Judge
Souther District of New York
500 Pearl Street

New York, NY 10007

Re: Romero v. River Street Sweets. Inc.: Case No. 1:20-cv-09471-AT

 

Dear Judge Torres,

The undersigned represents Plaintiff Josue Romero (hereinafter “Plaintiff’) in the above-
referenced matter.

The initial conference for this matter is set for February 11, 2021 at 10:40 a.m. It is now
February 3, 2021 and Defendant has yet to appear. Defendants answer was due January 25, 2021.
Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court as to
Defendant, River Street Sweets, Inc., and will promptly be moving the Court for a Default Judgment
in accordance with its Individual Rules.

In light of the above, the undersigned requests that the February 11th Conference be
adjourned sine die, and further requests that Plaintiff be granted an additional 30 days in which to
both obtain said Certificate of Default and present the Court with an Order to Show Cause for
default judgment if Defendant fails to appear.

Thank you for your time and consideration of the above request.

GRANTED. The conference scheduled for February 11, Respectfully submitted,
2021, is ADJOURNED sine die. By March 5, 2021,

Plaintiff shall move for default judgment in accordance with !s/ Joseph H. Mizrahi __
Attachment A of the Court’s Individual Rules of Practice in Joseph H. Mizrahi, Esq.

Civil Cases.

SO ORDERED.
Dated: February 3, 2021 Z

New York, New York ANALISA TORRES
United States District Judge

 
